Title: From Thomas Jefferson to Maria Hadfield Cosway, 24 October 1822
From: Jefferson, Thomas
To: Cosway, Maria Hadfield

Monticello
Oct. 24. 22.I duly recieved, my dear friend, your favor of July 10. and made it my first duty to forward the letter you inclosed to your brother and to request him to make me the channel of your hearing from him. I now inclose you his letter, and with it the assurance that he is much respected in Washington, and, since the death of Latrobe, our first Architect, I consider him as standing foremost in the correct principles of that art. I believe he is doing well, but would he push himself more, he would do better.I learn with great pleasure that however short of expectation mr Cosway’s affairs left you, they are still sufficient to place you in comfort. and this will be much improved by the change of your residence from the eternal clouds and rains of England, to the genial sun & bright skies of Lodi. I was in that place in 1786. with a good friend, the Count del Verme of Milan. and past a whole day, from sunrise to sunset, in a dairy there,  to see the process of making the Parmesan cheese. it’s situation is truly wise of your choice.The sympathies of our earlier days harmonise, it seems in age also. you retire to your College of Lodi, and nourish the natural benevolence of your excellent heart by communicating your own virtues to the young of your sex who may hereafter load with blessings the memory of her to whom they will owe so much. I, am laying the foundation of an University in my native state, which I hope will repay the liberalities of it’s legislature by improving the virtue and science of their country, already blest with a soil and climate emulating those of your favorite Lodi. I have been myself the Architect of the plan of it’s buildings, and of it’s system of instruction. four years have been employed on the former, and I assure you it would be thought a handsome & Classical thing in Italy. I have preferred the plan of an Academical village rather than that of a single, massive structure. the diversified forms which this admitted in the different Pavilions, and varieties of the finest samples of architecture, has made of it a model of beauty original and unique. it is within view too of Monticello, So it’s most splendid object, and a constant gratification to my sight. we have still one building to erect, which will be on the principle of your Pantheon a Rotunda like that, but of half it’s diameter and height only. I wish indeed you could recall some of your by-past years and seal it with your approbation. you have two friends here, still living, Trumbull & myself to whom such a visit would be real beatitude.I enjoy good health, altho now octogenary; but am too week to walk further than my garden; but I ride daily and without fatigue. my elder daughter, mrs Randolph,  and greets you kindly. she has given me 11. grand-children, of whom 9.live with me, and all make me contented in the prospect of the  worth and good qualifications. my happiness is greatly increased too by the prosperity of our country, and it’s exemption from the oppressions & eternal wars of Europe. that your days may pass in peace, in health and comfort. are the fervent prayers of your sincere & constant friend.Th: Jefferson